Citation Nr: 0802576	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for solar keratosis 
(claimed as skin cancer) as a result of Agent Orange 
exposure.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to service connection for duodenal ulcer 
status post vagotomy and pyloroplasty.

5.  Entitlement to service connection for fungi of hands, 
buttocks, legs, and crotch as a result of Agent Orange 
exposure.

6.  Entitlement to service connection for status post 
gallbladder removal with post cholecystectomy syndrome.

7.  Entitlement to service connection for sigmoid colon 
resection with history of chronic diverticulitis.

8.  Entitlement to service connection for lumbar spine 
degenerative joint and disc disease.

9.  Entitlement to service connection for aural fullness and 
vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1980 and served in Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The issues of service connection for lumbar spine 
degenerative joint and disc disease and aural fullness and 
vertigo are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A current eye condition is not shown.  

2.  The veteran's solar keratosis was not manifest in service 
and is unrelated to any incident of service, including Agent 
Orange exposure.

3.  The veteran's arteriosclerotic heart disease was not 
manifest in service and is unrelated to service.  

4.  The veteran's arteriosclerotic heart disease was not 
manifest to a degree of 10 percent within one year of service 
discharge.

5.  Resolving reasonable doubt in the veteran's favor, 
duodenal ulcer was manifest in service.

6.  Fungi of hands, buttocks, legs, and crotch was not 
manifest in service and is unrelated to any incident of 
service, including Agent Orange exposure.

7.  Cholelithiasis and cholecystitis were not manifest in 
service and are unrelated to service.  

8.  Calculi of the gallbladder (cholelithiasis) were not 
manifest to a degree of 10 percent within one year of service 
discharge.

9.  Colon diverticulitis was not manifest in service and is 
unrelated to service.  

10.  Lumbar spine degenerative joint and disc disease were 
not manifest in service and are unrelated to service.  

11.  Lumbar spine arthritis was not manifest to a degree of 
10 percent within one year of service discharge.  


CONCLUSIONS OF LAW

1.  Eye condition was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Solar keratosis was not incurred or aggravated in service 
and may not be presumed to have been caused by Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3307, 3.309 (2007).

3.  Arteriosclerotic heart disease was not incurred or 
aggravated in service, and arteriosclerosis may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Duodenal ulcer status post vagotomy and pyloroplasty was 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  Fungi of hands, buttocks, legs, and crotch were not 
incurred or aggravated in service and may not be presumed to 
have been caused by Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

6.  Gallbladder disease was not incurred or aggravated in 
service, and calculi of the gallbladder may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Sigmoid colon diverticulitis was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

8.  Lumbar spine degenerative joint and disc disease was not 
incurred or aggravated in service, and arthritis may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an August 2003 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in April 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the claims are harmless.  For the 
claims being denied, any issues with respect to implementing 
an award are thus rendered moot.  For all the claims, there 
was an opportunity to submit additional evidence after the 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA examination reports, and private medical records.  VA has 
satisfied its assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arteriosclerosis, peptic ulcer, calculi of the gallbladder, 
or arthritis may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Chronic 
lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft- tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (The term "soft-tissue sarcoma" 
includes Adult fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2006).

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:

Hepatobiliary cancers; Nasopharyngeal cancer; Bone and joint 
cancer; Breast cancer; Cancers of the female reproductive 
system; Urinary bladder cancer; Renal cancer; Testicular 
cancer; Leukemia (other than chronic lymphocytic leukemia); 
Abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; Amyotrophic lateral sclerosis; 
Chronic persistent peripheral neuropathy; Lipid and 
lipoprotein disorders; Gastrointestinal and digestive 
disease; Immune system disorders; Circulatory disorders; 
Respiratory disorders (other than certain respiratory 
cancers); Skin cancer; Cognitive and neuropsychiatric 
effects; Gastrointestinal tract tumors; Brain tumors; Light 
chain-associated amyloidosis; Endometriosis; and Adverse 
effects on thyroid homeostasis.  68 Fed. Reg. 27,630 (May 20, 
2003).

Eye condition

The veteran was seen for eye problems in service, including a 
possible left eye stye in March 1962, left eye iritis and/or 
uveitis in May 1968, and right eye iritis in September 1969.  
However, his eyes were normal and his uncorrected near and 
distant visual acuity was 20/20 bilaterally on service 
retirement examination in May 1980.

The veteran asserts that he still has eye pain.  However, 
there is no competent medical evidence of record showing that 
he has a current eye condition.  Service connection can not 
be granted in the absence of a current eye condition.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Solar keratosis

The service medical records do not show solar keratosis or 
skin cancer and the veteran's skin was normal on service 
discharge examination in 1980.  The first evidence of solar 
keratosis was in September 1992.  It was benign.  There is no 
medical evidence of record relating it to service or to 
in-service Agent Orange exposure, and it is not on the list 
of diseases presumed to have been caused by Agent Orange 
exposure.  Since it was not manifest in service and is 
unrelated to service, service connection is not warranted.  
There is no medical evidence showing skin cancer, except 
solely by history supplied by the veteran (see the November 
2003 VA examination report), and he is not competent to 
render a diagnosis of skin cancer, as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (medical history provided 
by the veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence).  
Likewise, the representative in June 2005 has stated that it 
is a part of the record that the veteran had surgical removal 
of skin cancers in 1999 and 2002, but records to support this 
have not been submitted.

Arteriosclerotic heart disease

The chest pain which the veteran complained of in service in 
April 1967 did not sound like cardiac pain according to the 
doctor who saw him at the time, and an electrocardiogram was 
normal at that time.  His heart was normal on service 
retirement examination in May 1980.  Additionally, in August 
1991, the veteran reported that he had no prior history of 
cardiac difficulties and that he had had a negative cardiac 
work-up with stress test in 1987.  The November 2003 VA 
examination indicates that he had been suffering from a 
blockage of the main artery in his heart since 1999.  None of 
the evidence shows arteriosclerotic heart disease in service, 
or related to service, or manifest to a degree of 10 percent 
within one year of service discharge.  In light of the above, 
service connection is not warranted.

Ulcer disease

The veteran was seen for epigastric and left upper quadrant 
dull steady ache awakening him each night, and relieved with 
antacid and food, in service in July 1970.  The assessment 
was rule out ulcer.  In August 1970, an upper 
gastrointestinal series was conducted.  However, there was 
unfortunately a breakdown in the fluoroscopic equipment 
during the examination, and all that was available were spot 
films suggesting deformity of the bulb but not showing a 
definite ulcer crater.  Follow-up films revealed deformity of 
the bulb not a definite ulcer.  On service retirement 
examination in May 1980, it was reported that the veteran had 
had suspected peptic ulcer disease which had not been 
confirmed.  On private evaluation in August 1991, the veteran 
reported a history of ulcer disease which began in 1969 with 
abdominal pain.  He stated that he would occasionally have 
episodes of indigestion and epigastric distress.  The August 
1991 report indicates that in July 1991, the veteran had 
massive hematemesis and was found to have a large bleeding 
duodenal ulcer.  This has since been operated on with a 
vagotomy and pyloroplasty.  

The record is sufficient for the Board to conclude that the 
veteran's ulcer disease began in service, when reasonable 
doubt is resolved in his favor.  There were indications of 
duodenal ulcer in service, and the veteran reported in August 
1991 that it began in service.  Ulcer disease is considered 
chronic, so it not necessary to show that the duodenal ulcer 
he now has is the same one he had in service.  The fact that 
it probably existed in service is sufficient to establish 
service connection.  In light of the above, service 
connection is warranted for duodenal ulcer status post 
vagotomy and pyloroplasty.

Fungi of hands, buttocks, legs, and crotch

Service connection was granted in March 2004 for psoriasis 
based on the veteran's being diagnosed with it in service 
after being treated for persistent scaling of the palms of 
both hands.  There is no indication of a fungal infection of 
the hands, buttocks, legs, or crotch in service medical 
records, and the veteran's skin was normal on service 
retirement examination in May 1980.  This is more probative 
than the veteran's June 2005 statement that he was treated 
for fungus problems many times in Vietnam.  The first 
indication of fungus in the hands, buttocks, and crotch is in 
September 2002.  There was no evidence of fungal infection on 
VA examination in November 2003.  There is no medical 
evidence linking fungal skin infection to any incident of 
service origin, including Agent Orange exposure, and the 
veteran, being a layperson, is not competent to provide that 
link.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Gallbladder

The service medical records do not show gallbladder problems 
and the veteran's digestive system was normal on service 
discharge examination in 1980.  The first evidence of 
gallbladder disorder was in March 1997, when cholelithiasis 
with cholecystitis was reported.  There is no medical 
evidence of record relating either to service.  Accordingly, 
direct service connection is not warranted.  Moreover, since 
cholelithiasis was not manifest to a degree of 10 percent 
within one year of service discharge, presumptive service 
connection under the one year rule is not warranted.  

Sigmoid colon diverticulitis

The service medical records do not show any colon problems to 
include diverticulitis and the veteran's digestive system was 
normal on service discharge examination in May 1980.  The 
first medical evidence of colon diverticulitis was in 
February 1999.  At that time, there was a long history of it 
and the veteran had sigmoid resection for chronic 
diverticulitis.  There is no medical evidence of record 
relating it to service.  Since it was not manifest in service 
and is unrelated to service, service connection is not 
warranted.  




ORDER

Service connection for eye condition is denied.

Service connection for solar keratosis is denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for duodenal ulcer is granted.

Service connection for fungi of hands, buttocks, leg, and 
crotch is denied.

Service connection for status post gallbladder removal with 
post cholecystectomy syndrome is denied.

Service connection for status post sigmoid colon resection 
with history of chronic diverticulitis is denied.


REMAND

The veteran complained of low back pain with radiation into 
his right leg posteriorly in service in September 1969.  He 
has lumbar spine degenerative joint disease and degenerative 
disc disease currently as shown by the November 2003 VA 
examination report.  A VA examination should be conducted for 
an opinion as to whether it is related to service.  
38 C.F.R. § 3.159.  

The veteran had otitis media and externa in February 1965 and 
had a right ear myringotomy.  He had ear pain again in April 
1975, and in April 1976, when he also complained of 
dizziness.  In September 2000, he reported a history of 
dizziness and aural fullness bilaterally.  In June 2005, he 
reported that he had received treatment for inner ear 
infection in 2000.  Those records should be obtained.  It is 
unclear whether a diagnosis is warranted concerning his 
complaints of aural fullness and vertigo and whether any such 
diagnosed disability is related to service.  Therefore, a VA 
examination should be conducted.  38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
reports of treatment the veteran 
received in 2002 for inner ear 
infection.  

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should render an opinion 
with reasons as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that any of the 
veteran's current lumbar spine 
disability is related to in-service 
manifestations.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Also, schedule the veteran for a VA 
ear, nose, and throat examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should render an opinion 
with reasons as to what, if any, 
current diagnosis is warranted for the 
veteran's complaints of aural fullness 
and vertigo, and as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that any such 
diagnosed disorder is related to 
in-service manifestations.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


